Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 18, 2018

                                        No. 04-18-00574-CV

                  IN THE INTEREST OF H.N.H. AND H.J.H., CHILDREN,

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 15-179CCL
                           Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
        The reporter’s record was due October 25, 2018. However, on October 18, 2018, Ms.
Grossman filed a notification of late record, stating she would need additional time to complete the
record because there was an “error made on a number of trial dates” and she had not been fully paid
for the record. In response to Ms. Grossman’s notification, appellant filed a letter, verifying he paid
an additional amount requested by Ms. Grossman. We therefore ordered Ms. Grossman to file her
portion of the reporter’s record in this court on or before November 30, 2018. However, rather than
filing her portion of the record, Ms. Grossman filed another notification of late record, requesting an
extension until December 31, 2018 to file her portion of the record. After consideration, we GRANT
Ms. Grossman’s request for an extension and ORDER Ms. Grossman to file her portion of the record
on or before December 31, 2018.


                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court